COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                          §

  ALORICA AND ALORICA, INC.,                   §             No. 08-18-00158-CV

                       Appellant,              §                Appeal from the

  v.                                           §              243rd District Court

  ELVIA JASSO,                                 §           of El Paso County, Texas

                       Appellee.               §            (TC# 2018-DCV-1535)

                                               §

                                         ORDER

       Pending before the Court is Appellee’s motion to dismiss appeal. The motion is DENIED.

              IT IS SO ORDERED this 10th day of October, 2018.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.